Citation Nr: 1211383	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  11-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUE
 
Entitlement to service connection for lymphoid leukemia, claimed as due to ionizing radiation exposure in service.
 
 
REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Elizabeth Jalley, Counsel
 

INTRODUCTION
 
The Veteran served on active duty from December 1944 to November 1946.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
The record reflects that the Veteran requested a Board hearing in his April 2011 substantive appeal.  He withdrew this hearing request in writing in September 2011.  See 38 C.F.R. § 20.702 (2011).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  There is credible evidence that the Veteran was exposed to ionizing radiation in service.  
 
2.  The preponderance of the evidence is against finding that lymphoid leukemia is related to the Veteran's active military service or events therein, to include exposure to ionizing radiation.
 
 
CONCLUSION OF LAW
 
Lymphoid leukemia was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2010, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include as a result of exposure to ionizing radiation.  This letter also included notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter informed the Veteran of how disability evaluations and effective dates are assigned.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of his claim.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains available service personnel records and identified private treatment records.  
 
VA has determined that the majority of Veteran's service treatment and personnel records are not available.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in cases such as this, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board will comply with this heightened obligation in addressing the Veteran's claim.  The Board also notes, though, that the Veteran did not claim his lymphoid leukemia originated during service.  Furthermore, the Board will accept arguendo the Veteran's lay contentions that he served in Japan in 1945 following the dropping of the atomic bomb was dropped in Hiroshima.  The Board thus believes that the Veteran has not been prejudiced by a lack of service treatment records and service personnel records. 
 
VA has not provided the Veteran with a VA examination for his claim.  In this regard, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
 
An examination is not required in this case in the absence of a presumptive disease, a radiogenic disease, or competent evidence linking the Veteran's lymphoid leukemia to service.
 
On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.
 
II.  Service Connection

The Veteran contends he developed lymphoid leukemia as a result of in-service ionizing radiation exposure.  He contends he arrived in Japan following the dropping of the atomic bomb in Hiroshima.  He reports that he was in Japan for around 15 months and asserts that he was exposed to high levels of radiation.
 
The Board notes that very few of the Veteran's service personnel records are of record.  The available evidence, however, corroborates the Veteran's claim that he served in Japan.  His discharge report notes that he served in the Asiatic Pacific Theater from June 1945 to September 1946 and that he received, among other medals, the Army of Occupation Medal (Japan).  The Board will thus accept the Veteran's lay account that he was exposed to ionizing radiation during his service in Japan.
 
Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a 'radiogenic disease' may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for lymphoid leukemia under any theory of entitlement.
 
The provisions of 38 C.F.R. § 3.309(d)(1) provide that the diseases listed in 38 C.F.R. § 3.309(d)(2) shall be service-connected if they become manifest in a 'radiation-exposed veteran' as defined in 38 C.F.R. § 3.309(d)(3).  There are 21 types of cancer which are presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) if the veteran has "participated in a radiation-risk activity."  Significantly, lymphoid leukemia is specifically excluded from presumptive service connection under the 38 C.F.R. § 3.309(d).  Therefore, under this regulation he is not eligible for service connection for lymphoid leukemia.
 
As to the second method, 38 C.F.R. § 3.311 provides for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The regulation provides a list of recognized radiogenic diseases in 38 C.F.R. § 3.311(b)(2), and the regulatory time period when the diseases must become manifest.  38 C.F.R. § 3.311(b)(5).  Lymphoid leukemia, however, is again specifically excluded from the lists of recognized radiogenic diseases and thus the Veteran is ineligible for a grant of service connection under this regulation.  
 
The third method requires VA to consider whether there is evidence showing the Veteran's lymphoid leukemia is otherwise due to service.  As noted above, the Veteran does not contend that his leukemia began during service or for many years thereafter.  Moreover, the Veteran has not presented competent medical evidence demonstrating a link between lymphoid leukemia and any in-service ionizing radiation exposure.  As a layperson, the Veteran himself is not competent to link his lymphoid leukemia to in-service exposure to ionizing radiation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  No medical professional has opined that there is a link between the Veteran's lymphoid leukemia and his military service, including his exposure to ionizing radiation.  

The Veteran has submitted information from the National Institutes of Health, National Cancer Institute, noting that exposure to large amount of high-energy radiation increases the risk of getting leukemia.  It expressly notes that the atomic bomb explosions in Japan during World War II were an example of such exposure.  The Board notes, however, that the regulations regarding service connection and connection for radiogenic diseases recognize "[a]ll forms of leukemia except chronic lymphatic (lymphocytic) leukemia."  The Veteran's lymphoid leukemia is a lymphocytic leukemia.  The National Cancer Institute's literature refers broadly to "leukemia" and makes no suggestion of a relationship between this Veteran's lymphoid leukemia, in particular, and radiation exposure.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).
 
Accordingly, the Board finds that the preponderance of the evidence is against entitlement to service connection for the Veteran's lymphoid leukemia.
 
Given that the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable to this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
 
In reaching this decision the Board acknowledges the fact that the provisions of 38 C.F.R. § 3.311(b)(5)(xxiv) calls for certain development to be undertaken for "all cancers."  It is well to note, however, that 38 C.F.R. § 3.311(b)(5)(i) specifically states that lymphocytic leukemia is not a radiogenic disease.  As the canon of regulatory interpretation provides that the more specific trumps the general, Zimick v. West, 11 Vet.App. 45, 51 (1998), the Board finds that no development is in order. 


ORDER
 
Entitlement to service connection for lymphoid leukemia, claimed as due to ionizing radiation exposure in service, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


